BuPONT, J.
This is an Appeal from a judgment rendered in a Justice’s Court,%r the sum of forty-six (dollars and t eighteen cents.
The question of jurisdiction, which was adjudicated in the case of Henderson vs. Brown, decided at the present term of this Court, is the only one that can arise in this pase, and is authoritatively settled by that adjudication.
In that case it was decided that the restriction imposed by the statute, prohibits the Supreme Court [from taking or exercising jurisdiction of causes, in which the matter in controversy does not exceed the amount or value of fifty dollars.
*303In addition to the views set forth in the opinion delivered in that ease, it may be further remarked, that even if the restriction did not exist, this Court could not, in the present State of the law, entertain an appeal from a Justice’s Court, for there is no statute providing for the taking or prosecuting of such, to the Supreme Court. The constitution, it is true, secures to a party in a Justice’s Court, the right of appeal, and the General Assembly have amply provided for the exercise of that right, by giving the party an appeal to the Circuit Court.
Let the appeal be dismissed with costs;